11/30/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                    °
                                                                               I LE  Case Number: PR 06-0422


                                      PR 06-0422
                                                                              NOV 3 0 2021
                                                                            Bowen Greenwood
                                                                          Clerk of Suprerne Court
                                                                             Stare of Montana
 IN THE MATTER OF THE PETITION OF IGOR
                                                                   ORDER
 S. LENZNER


      Igor S. Lenzner has petitioned the Court to waive the three-year test requirement for
the Multistate Professional Responsibility Examination (MPRE) for purposes of Lenzner's
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission.
      Lenzner passed the MPRE in 1992 when seeking admission to the practice of law
in Wisconsin. Lenzner is a member in good standing of the State Bar of Wisconsin since
1992, the State Bar of Minnesota since 1993, and the State Bar of North Dakota. The
petition states that Lenzner has been practicing law "ethically and without incident" and
will attend the Montana Law Seminar. Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Igor S. Lenzner to waive the
three-year test requirement for the MPRE for purposes of Lenzner's current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar ExamiAzat the State Bar of Montana.
      DATED this   36 day of November, 2021.


                                                          Chief Justi e




                                                                    e
    c94     .411,
          Justices




2